DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al. (US Pat. App. Pub. No. 2018/0043656).
With respect to claim 1, Song discloses a supercondenser (see paragraph [0223]) comprising at least two electrodes (see paragraph [0004]) separated by at least one separator (see paragraph [0049]) comprising a polyhydroxyalkanoate (PHA) (see paragraph [0097])and at least one electrolyte (see paragraph [0004] and the examples, paragraph [0235]).
With respect to claim 3, Song discloses that the PHA is a polymer containing repeating units of formula (I): -0-CHR1-(CH2)n-CO- (I) where: R1 is selected from: C1-C12 alkyls, C4-C16 cycloalkyls, C2-C12 alkenyls, optionally substituted with at least a group selected from: halogen (F, Cl, Br), -CN, -OH, -OOH, - OR, -COOR (R = C1-C4 alkyl, benzyl); n is zero or an integer from 1 to 6.  See paragraph [0105], citing P-3HB.
With respect to claim 4, Song discloses that the PHA is a homopolymer, or a copolymer, or a terpolymer, preferably is a homopolymer.  See paragraph [0105], citing P-3HB.
With respect to claim 5, Song discloses that the separator comprises from 10% to 90% by weight; preferably from 30% to 80% by weight, of PHA, and from 10% to 90% by weight; preferably from 20% to 70% by weight, of electrolyte, the percentages being expressed with respect to the weight of the separator.  See paragraph [0021], noting that the polymer is between 0 and 95% of the separator weight.
With respect to claim 6, Song discloses that the at least one electrolyte is an ionic liquid, selected from: derivatives of natural amino acids, natural derivatives of lignin, ionic liquids of synthetic origin.  See paragraphs [0120]-[0121].
With respect to claim 8, Song discloses a process for the production of a supercondenser (see paragraph [0223]) according to claim 1 (see above), comprising the process including the following steps of: providing at least two electrodes (see paragraphs [0004] and [0223]), providing at least one separator comprising a polyhydroxyalkanoate (PHA) (see paragraph [0097]) and an electrolyte (see paragraph [0004] and the examples, paragraph [0235]), and placing each electrode in contact with a corresponding surface of the separator (see paragraph [0004]).
With respect to claim 9, Song discloses that the step of providing at least one separator comprises a step wherein the PHA is combined with the electrolyte by solvent casting, electrospinning, or electrospraying.  See paragraph [0217].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US Pat. App. Pub. No. 2018/0043656) in view of Tsukuda et al. (US Pat. App. Pub. No. 2009/0280308).
With respect to claim 2, Song fails to explicitly teach that said at least two electrodes comprise a conductive material, preferably selected from: gold, silver, aluminium, carbon fibres, activated carbon fibres, activated carbon, carbon gel, mesocarbon, graphene, carbon nanotubes, carbon black, polyaniline (PANI), polypyrrole (PPY), poly(p-phenylene-vinylylene) (PPV), poly(3,4- ethylenedioxythiophene) (PEDOT) or other polythiophene derivatives.
Tsukuda, on the other hand, teaches that said at least two electrodes comprise a conductive material, preferably selected from: gold, silver, aluminium, carbon fibres, activated carbon fibres, activated carbon, carbon gel, mesocarbon, graphene, carbon nanotubes, carbon black, polyaniline (PANI), polypyrrole (PPY), poly(p-phenylene-vinylylene) (PPV), poly(3,4- ethylenedioxythiophene) (PEDOT) or other polythiophene derivatives.  See paragraph [0026], citing activated carbon or graphite.  Such an arrangement results in a double-layer capacitor.  See paragraph [0026].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Song, as taught by Tsukuda, in order to form a double-layer capacitor.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US Pat. App. Pub. No. 2018/0043656) in view of Brandon et al. (US Pat. App. Pub. No. 2014/0362495).
With respect to claim 7, Song fails to teach that the at least one electrolyte is selected from: tetrabutylammonium L-proline (TBA L-Pro), choline bis(trifluoromethylsulfonyl)imide (choline(Tf2N)), tetraethylammonium L-proline (TEA L-Pro); phosphoric acid of N-ethyl-N-(furan-2-yl-methyl)ethanamine ([FurEt2NH][H2PO4]), phosphoric acid of N-ethyl-N-(4-methoxybenzyl)ethanamine ([p- AnisEt2NH][H2PO4]), phosphoric acid of N-4-((diethylamino)methyl)-2-methoxyphenol ([VanEt2NH][H2PO4]); 1-butyl-3-methylimidazolium tetrafluoroborate (BMIM(BF4)), 1- butyl-3-methylimidazolium bis(trifluoromethylsulfonyl)imide (BMIM(Tf2N)), 1-ethyl-3- methylimidazolium bis(trifluoromethylsulfonyl)imide (EMIM(Tf2N)).
Brandon, on the other hand, teaches that the at least one electrolyte is selected from: tetrabutylammonium L-proline (TBA L-Pro), choline bis(trifluoromethylsulfonyl)imide (choline(Tf2N)), tetraethylammonium L-proline (TEA L-Pro); phosphoric acid of N-ethyl-N-(furan-2-yl-methyl)ethanamine ([FurEt2NH][H2PO4]), phosphoric acid of N-ethyl-N-(4-methoxybenzyl)ethanamine ([p- AnisEt2NH][H2PO4]), phosphoric acid of N-4-((diethylamino)methyl)-2-methoxyphenol ([VanEt2NH][H2PO4]); 1-butyl-3-methylimidazolium tetrafluoroborate (BMIM(BF4)), 1- butyl-3-methylimidazolium bis(trifluoromethylsulfonyl)imide (BMIM(Tf2N)), 1-ethyl-3- methylimidazolium bis(trifluoromethylsulfonyl)imide (EMIM(Tf2N)).  See paragraph [0020], citing at least BMIM based electrolytes.  Such an arrangement results in a high-temperature tolerant supercapacitor.  See paragraph [0041].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Song, as taught by Brandon, in order to form a high-temperature tolerant supercapacitor.
Allowable Subject Matter
Claims 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to claims 10-16, the prior art fails to teach, or fairly suggest, the specific method steps recited therein, respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848